                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

    SEAN PHILIP CRAFT,

                     Petitioner,                      Case No. 4:19-cv-00078-CWD

           v.                                         MEMORANDUM DECISION
                                                      AND ORDER
    ANDREW SAUL,
    Acting Commissioner of Social Security
    Administration,


                     Respondent.


         Before the Court is the Respondent’s notice of non-compliance regarding whether

Respondent has been properly served as required under Federal Rule of Civil Procedure 4

and as ordered by this Court. (Dkt. 16.) 1 Petitioner’s counsel maintains service has been

completed in accordance with Rule 4. (Dkt. 19.) The Court finds the record is suitable for

submission of this issue without oral argument. For the reasons that follows, the Court

concludes Petitioner’s counsel has not yet properly served the Respondent as required by

Rule 4 and that Petitioner will be afforded a limited amount of additional time to complete

service.


1
 All parties have consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
U.S.C. § 636(c). (Dkt. 15.)
MEMORANDUM DECISION AND ORDER - 1
                                      BACKGROUND

       Petitioner, Sean Craft, filed a petition for review on March 5, 2019, appealing the

Commissioner’s adverse ruling at the administrative level of his claim for Social Security

disability benefits. (Dkt. 1.) 2 A summons was issued on March 11, 2019 addressed to:

                Office of the Regional Cheif [sic] Counsel, Region X,
                Social Security Administration
                701 Fifth Avenue
                Suite 2900 M/S 221A
                Seattle, WA 98104-7075

(Dkt. 4.) On July 8, 2019, Petitioner’s counsel filed 1) an affidavit of service stating the

Office of the Regional Chief Counsel of the Social Security Administration was served

with the summons and complaint in this action by personal delivery on May 6, 2019 (Dkt.

7) and 2) a return of service stating that on May 7, 2019, a process server left a copy of the

summons and complaint with an individual, Sherman Furey, III, Chief Deputy, at 800 East

Park Boulevard, Suite 600, Boise, Idaho 83712 (Dkt. 8).

       On October 4, 2019, Petitioner filed a motion for entry of default under Federal

Rules of Civil Procedure 55(a) and (d), alleging Respondent failed to appear or answer

within the allotted ninety-day time period. (Dkt. 9.) Respondent filed an opposition to the

motion for entry of default and a motion to dismiss on October 7, 2019, arguing Petitioner

did not properly serve the United States Attorney as required under Federal Rules of Civil

Procedure 4(m) and (i). (Dkt. 11, 12.) Petitioner did not responded to the motion to dismiss.


2
 Petitioner has been granted In Forma Pauperis status (Dkt. 6) and is represented by counsel,
Todd Pingel.


MEMORANDUM DECISION AND ORDER - 2
       On December 27, 2019, the Court issued an Order concluding Petitioner had served

the agency but not the United States Attorney or Attorney General of the United States as

required under Federal Rule of Civil Procedure 4(i). (Dkt. 16.) The Court extended the time

for Petitioner to complete proper service to January 15, 2020, pursuant to Rule 4(m). The

Court cautioned that, if “Petitioner does not execute service by [January 15, 2020], the

Petition for Review will be dismissed without prejudice and without further notice.” (Dkt.

16.)

       On January 16, 2020, the Respondent filed a notice of non-compliance stating

Petitioner has not properly served the United States as required by Rule 4(i). (Dkt. 17.) On

January 17, 2020, Petitioner’s counsel filed a document entitled “Summons Returned

Executed” maintaining the Respondent has been properly served. (Dkt. 18, 19.)

                                      DISCUSSION

       Proper service of process is a prerequisite to the Court’s exercise of personal

jurisdiction over a defendant. Fed. R. Civ. P. 4(k). “‘A federal court is without personal

jurisdiction over a defendant unless the defendant has been served in accordance with

Federal Rule of Civil Procedure 4.’” Crowley v. Bannister, 734 F.3d 967, 974–75 (9th Cir.

2013) (quoting Travelers Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1135 (9th

Cir. 2009)). To effectuate service of process on the United States and its agencies, Federal

Rule of Civil Procedure 4(i) requires a plaintiff to (1) deliver a copy of the summons and

complaint to the United States attorney for the district in which the action is brought or

send a copy of the same by registered or certified mail to the civil-process clerk at the

MEMORANDUM DECISION AND ORDER - 3
United States attorney’s office; (2) send a copy of the summons and complaint by

registered or certified mail to the Attorney General of the United States; and (3) send a

copy of the summons and complaint by registered or certified mail to the agency named in

the suit. Fed. R. Civ. P. 4(i)(1)(A), (i)(1)(B), and (i)(2); see Anderson v. U.S. Dep’t of

Agric., 604 Fed. Appx. 513, 517 (7th Cir. 2015); McMasters v. United States, 260 F.3d

814, 817–18 (7th Cir. 2001).

      “‘Rule 4 is a flexible rule that should be liberally construed so long as a party

receives sufficient notice of the complaint.”’ Crowley, 734 F.3d at 975 (quoting Benny v.

Pipes, 799 F.2d 489, 492 (9th Cir. 1986)). However, “[n]either actual notice, nor simply

naming the person in the caption of the complaint, will subject defendants to personal

jurisdiction if service was not made in substantial compliance with Rule 4.’” Id. (quoting

Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982)). “[N]othing in the Federal

Rules of Civil Procedure allows a judge to excuse service altogether. Actual notice to the

defendant is insufficient; the plaintiff must comply with the directives of Rule 4.”

McMasters, 260 F.3d at 817 (citing Mid–Continent Wood Prod., Inc. v. Harris, 936 F.2d

297, 301–02 (7th Cir. 1991)).

1.    Service to the United States Attorney

      The return for the May 7, 2019 attempted service on the United States attorney for

the District of Idaho was completed by a process server and states that a copy of the

summons and complaint was left “with Sherman Furey, III, Chief Deputy at 800 East Park

Boulevard, Suite 600, Boise, ID 83712.” (Dkt. 8.) The Court found that attempted service

MEMORANDUM DECISION AND ORDER - 4
failed to comport with Rule 4(i)’s requirements for serving the United States, because the

individual with whom the process server left the documents, Sherman Furey, III, does not

work at the United States attorney’s office in the District of Idaho. (Dkt. 16.) The Court

allowed Petitioners’ counsel leave to complete service by January 15, 2020.

       Petitioner’s counsel maintains the May 7, 2019 service was proper. (Dkt. 19.)

Regardless, to comply with the Court’s order, Petitioner’s counsel mailed a copy of the

summons and complaint to the United States attorney’s office using United Parcel Service

(UPS) on January 14, 2020. (Dkt. 19.) The assistant United States attorney for the District

of Idaho acknowledges receiving an envelope containing the summons and complaint in

this case from Pingel Law Office on January 14, 2020, but maintains Petitioner still has not

properly executed service as required by Rule 4(i). (Dkt. 17-1, Dec. Rodriguez at ¶ 2.)

       The envelope received by the assistant United States attorney is addressed to:

                     Civil Process Clerk
                     US Attny for Dist of Idaho
                     Suite 600
                     800 E Park Boulevard
                     Washington Group Plaza IV
                     Boise, ID 83712

(Dkt. 17-2, Dec. Rodriguez, Ex. A.) The package slip on the envelope has a UPS Ground

tracking number. The UPS delivery notification submitted by Petitioner’s counsel lists the

same address as the envelope and states that “1 parcel was delivered on 1/14/20 at 12:23

P.M.. The shipment was received by NEWTON, and left at your CUSTOMER’S

FRONT DESK.” (Dkt. 19, Ex. 2) (emphasis in original.)


MEMORANDUM DECISION AND ORDER - 5
       The Court finds the January 14, 2020 mailing fails to satisfy Rule 4(i)’s

requirements for serving the United States attorney. Rule 4(i)(1)(A) requires that the

Petitioner either deliver a copy of the summons and complaint to the United States attorney

or send a copy of the summons and complaint by registered or certified mail to the civil-

process clerk at the United States attorney’s office. Rule 4(i)(1)(A)(i), (ii). Petitioner has

done neither here. 3

       As stated in the Court’s prior order, the delivery attempted on May 7, 2019 was

ineffective because the documents were left with an individual who did not work at the

United States attorney’s office. (Dkt. 16.) The January 14, 2020 mailing via UPS Ground

likewise does not satisfy Rule 4(i), because the limited information on the tracking label

does not establish the mailing was properly served on the designated individual, the civil-

process clerk, nor is there any way to determine the identity of “NEWTON,” the person

who received the UPS parcel, or whether that person was the designated recipient.

       Further, Rule 4(l)(1) requires proof of service by affidavit. Fed. R. Civ. P. 4(l)(1).

Petitioner’s counsel relies on the May 7, 2019 return of service to satisfy Rule 4(l)(1). (Dkt.

19.) The Court, however, previously determined the May 7, 2019 return of service was

ineffective for service and, therefore, it does not satisfy Rule 4’s proof of service

requirement. (Dkt. 16.) Likewise, the affidavit of counsel filed with the motion for default

could not be used as proof of service, because it too is based on the ineffective attempts at



3
 The Court has found no authority, and Petitioner has cited none, to support the position that
UPS ground is “registered mail” under Rule 4.
MEMORANDUM DECISION AND ORDER - 6
service. (Dkt. 9-1.) There is, therefore, no proper affidavit proving service to the United

States attorney as required by Rule 4(l)(1).

       The fact that the assistant United States attorney acknowledged receipt of the

documents, does not equate to proper service. Crowley, 734 F.3d at 975; (Dkt. 17-1, Dec.

Rodriguez at ¶ 2.) Petitioner’s counsel is required to comply with the directives of Rule 4

and has failed to do so here. See Mid–Continent Wood Prod, 936 F.2d at 301–02. For these

reasons, the Court finds Petitioner’s counsel has not properly served the United States

attorney.

2.     Service to the Attorney General

       The Attorney General of the United States has also not been properly served. Rule

4(i)(1)(B) requires that a copy of the summons and complaint be sent by “registered or

certified mail to the Attorney General of the United States at Washington, D.C.” Fed. R.

Civ. P. 4(i)(1)(B). Petitioner’s counsel has failed to do so here for two reasons.

       First, the May 6, 2019 attempted service on the Attorney General was by personal

service. The rule, however, does not allow for personal service to the Attorney General.

The plain language of the rule requires service by “registered or certified mail.” Fed. R.

Civ. P. 4(i)(1)(B). Second, the affidavit of the process server who attempted service on the

Attorney General states that service was not completed, because the employee upon whom

service was attempted refused to accept service. (Dkt. 9-1, Ex. A.) For these reasons, the

Court finds the Attorney General has not been properly served.




MEMORANDUM DECISION AND ORDER - 7
3.     Service to the United States Agency

       As to the agency, the affidavit of service states the summons and complaint in this

case were personally delivered to the United States agency, the Social Security

Administration, to the Office of the Regional Chief Counsel, Region X, by a process server

on May 6, 2019. (Dkt. 7.) Service on the agency was not expressly challenged by

Respondent in the prior filings. (Dkt. 11.) The Court’s Order concluded service was made

on the agency. (Dkt. 16.) Having reviewed the record more carefully, however, the Court

finds Petitioner’s counsel has not served the agency as required by Rule 4.

       Rule 4(i)(2) states: “To serve a United States agency…a party must serve the United

States and also send a copy of the summons and of the complaint by registered or certified

mail to the agency….” Fed. R. Civ. P. 4(i)(2) (emphasis added). Under the plain language

of the rule, service upon the Social Security Administration agency must be by “registered

or certified mail,” not by personal service. The use of a process server to personally deliver

the summons and complaint in this case does not satisfy Rule 4(i)(2). (Dkt. 7.)

4.     Limited Extension of Time to Complete Service

       For the reasons stated above, the Court finds Petitioner’s counsel has failed to satisfy

Rule 4(i)’s requirements for serving the Respondent; namely, the United States attorney,

the Attorney General of the United States, and the United States agency. Fed. R. Civ. P.

4(i)(1)(A), (i)(1)(B), and (i)(2); Rule 4(l)(1). This failure renders the attempted service of

the United States improper. McMasters v. United States, 260 F.3d 814, 817 (7th Cir. 2001)

(citing Tuke v. United States, 76 F.3d 155, 157 (7th Cir. 1996) (stating that a plaintiff must

MEMORANDUM DECISION AND ORDER - 8
comply with both prongs of 4(i)(1) “for good reason: that’s what the rule says”)).

       Given the errors in the attempts at service discussed above, it does not appear that

Petitioner has substantially complied with Rule 4 at this time. See Crowley, 734 F.3d at

975. The Court has, therefore, considered whether to dismiss the action or allow additional

time to complete service.

       Under Rule 4(m), “[i]f a defendant is not served within 90 days after the complaint

is filed, the court . . . must dismiss the action without prejudice against the defendant or

order that service be made within a specified time.” The time for service can be extended

for an appropriate period “if the plaintiff shows good cause for the failure” to accomplish

service. Fed. R. Civ. P. 4(m). One of the purposes of Rule 4(m) is to ensure “[a] party

failing to effect service on all the offices of the United States as required by the rule is

assured adequate time to cure defects in service.” Fed. R. Civ. P. 4(m), advisory

committee’s note (1993).

       Although Petitioner’s counsel was previously afforded additional time to cure the

defects in service under Rule 4(m), the Court finds one further limited extension of time is

warranted in this case given the severe prejudice that will likely befall the Petitioner if this

action is dismissed at this date and the minimal prejudicial impact to the Respondent. See

Crowley, 734 F.3d at 976 (discussing the two avenues for relief under Rule 4(m)).

Petitioner therefore has until February 14, 2020 in which to properly serve Respondent as

required Rule 4. Failure to do so may result in dismissal of this action, without prejudice,

and without further notice. Fed. R. Civ. P. 4(m).

MEMORANDUM DECISION AND ORDER - 9
                                          ORDER

          THEREFORE IT IS HEREBY ORDERED that Petitioner has until on or before

February 14, 2020 to complete service on the Respondent in accordance with Rule 4.

Failure to do so may result in dismissal of this action, without prejudice, and without further

notice.



                                                   DATED: February 3, 2020


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 10
